Gilbert, J.
1. Two grounds of the motion for a new trial complain that while the indictment contained two counts and the verdict was a general finding that the defendant was guilty, there was no evidence upon which the jury was authorized to return the verdict of guilty based on the first count, and therefore the verdict was unsupported by the evidence and not in accord with the charge of the court, the court having charged the jury that if the evidence did not support the first count the defendant could not be found guilty under that count. Held, *139that the evidence authorized the general verdict as rendered, finding the defendant guilty on both counts.
No. 5159.
April 15, 1926.
E. B. Dykes and Strozier & Gower, for plaintiff in error.
George M. Napier, attorney-general, J. B. Wall, solicitor-general, T. B. Gress, assistant attorney-general, J. B. Thomas, and Dorris & Brown, contra.
2. Other grounds of the motion for a new trial complain of the admission of portions of the evidence, but these grounds do not show that any objection was made at the time to the admission of such evidence. These grounds are incomplete and therefore do not show error.
3. The verdict is supported by evidence.

Judgment affirmed.


All the Justices concur.